Per Curiam.
Respondent was admitted to practice as an attorney and counselor at law of the State of New York, by this court, on the 16th day of May, 1912. He was convicted of the crime of grand larceny, first degree, in the Albany County Court on July 5, 1934. Pursuant to the provisions of section 88, subdivision 3, and of section 477, of the Judiciary Law, the respondent must be disbarred and his name stricken from the roll of attorneys. Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ., concur. Respondent disbarred.